

117 S1124 IS: Flight Sharing Freedom Act
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1124IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to add a definition for the term common carrier, and for other purposes.1.Short titleThis Act may be cited as the Flight Sharing Freedom Act.2.DefinitionsSection 40102(a) of title 49, United States Code, is amended by adding at the end the following:(48)common carrier means a service provided by a person that meets the following elements:(A)holding out of a willingness to;(B)transport persons or property;(C)from place to place;(D)for compensation; and(E)without refusal unless authorized by law.In applying subparagraph (D), the term compensation requires the intent to pursue monetary profit but does not include flights in which the pilot and passengers share aircraft operating expenses or the pilot receives any benefit..3.RegulationsNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall issue or revise regulations to comply with this Act and to ensure that a person who holds a pilot certificate may communicate with the public, in any manner the person determines appropriate, to facilitate an aircraft flight for which the pilot and passengers share aircraft operating expenses in accordance with section 61.113(c) of title 14, Code of Federal Regulations (or any successor regulation) and that such flight-sharing operations under section 61.113(c) of title 14, Code of Federal Regulations (or any successor regulation) shall not be deemed a common carrier, as defined in paragraph (48) of section 40102(a) of title 49, United States Code, or a commercial operation requiring a certificate under part 119 or 135 of title 14, Code of Federal Regulations (or any successor regulation).